DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims are rejected as follows:
Claims 3, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchek et al., US 3,138,856 (“Kuchek”). 
Claims 9 are rejected under 35 U.S.C. 103 as being obvious in view of Kuchek. 
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Kuchek in view of Kanics, US 4,281,946 (“Kanics”).
Claim 3 describes a gas-permeable body composed of aluminum. The gas-permeable body is connected to a gas-impermeable body so as to form a unit. The qas-permeable body comprises a porous metallic filter material havinq a fineness of < 20 µm. The qas-permeable body is produced by means of the following sequence of working steps: 
- admixing salt to an aluminum melt, 
- solidifying the mixture composed of aluminum melt and salt, 
- processing the solidified mixture into the desired body form, and 
- removing the salt from the body form by means of a dissolution process to form the metallic filter material.
It is noted here that that the term “composed of” in the limitations “gas-permeable body composed of aluminum” and “solidifying the mixture composed of aluminum melt” should be interpreted as “consisting essentially of” because the disclosure does not teach that the aluminum itself is critical to the invention.  The disclosure is directed toward providing a filter element that Id. at ps. 1, 2.  However, these materials are only available in flat or plate-like structures, and cannot be processed into other geometrical shapes because of the required filter fineness and damage to or clogging of the porous filter structure that arises during processing.  Id. at p. 2. Therefore, applicant has created casting process (where molten metal is mixed with salt, hardened and the salt removed) for producing a shaped metallic filter that is strong enough to be used with a pump which is made by a casting process which is reflected in the process steps in claim 3.  Id. at p. 5. However—the aluminum in this casting process is not critical.  Rather, the disclosure indicates that aluminum is not critical as it says that that for “the production of porous metal, liquid metal, for example aluminum, together with granulated salt is cast into a half-shell mold.”  Id. Additionally, the disclosure does not indicate that its casting process can only be performed with salt and molten metal (i.e., the reference does not exclude additives), and does not exclude other elements from being added to the gas permeable filter body 5.  Id.
Kuchek discloses a gas-permeable body composed of aluminum (i.e., porous metal core 5). Kuchek Fig. 2, col. 1, ll. 29–31. The gas-permeable body 5 is connected to a gas-impermeable body (i.e., thin dense metal exterior surface 4) so as to form a unit (the article in Fig. 1). Id. at Fig. 1, col. 1, ll. Col. 22–24. The qas-permeable body 5 comprises a porous metallic filter material (i.e., the gas-permeable body 5 is a porous metallic filter material). Id. at Fig. 1, col. 1, ll. 10–11. The qas-permeable body 5 is produced by means of the following sequence of working steps: 
- admixing salt to an aluminum melt (i.e., the step of mixing 75% aluminum with water a water soluble salt in granular form, id. at col. 1, ll. 36–40), 
- solidifying the mixture composed of aluminum melt and salt (the step of cooling and solidifying the salt-filled metal casting, id. at col. 2, ll. 3–4), 
- processing the solidified mixture into the desired body form (the step of extruding the metal casting into a decreased diameter pipe with elongated pores, id. at col. 2, ll. 46–49), and 
- removing the salt from the body form by means of a dissolution process to form the metallic filter material (the step of removing residual salt by the water leaching process to form a metallic filter material, id. at col. 2, ll. 59–60 and col. 1, ll. 29–35).
Kuchek does not explicitly disclose that the gas-permeable body 5 having a fineness of < 20 µm. However, Kuchek discloses that the size of granular salt can be as small as will pass a 100 mesh screen (Kuchek, Fig. 2, col. 1, ll. 40–45), i.e., in other words, the granular salt is < 149 µm.1  Since the claimed range lies inside the range disclosed by Kuchek, a prima facie case of obviousness exists. MPEP 2144.05(Ⅰ) (In the case where the claimed ranges overlap or lie inside prima facie case of obviousness exists) (internal citations and quotations omitted). 

    PNG
    media_image1.png
    497
    479
    media_image1.png
    Greyscale

Claim 8 describes the gas-permeable body as claimed in claim 3. The gas-impermeable body is a gas-impermeable aluminum body.
Kuchek discloses that the gas-impermeable body 4 is made of thin dense metal. Kuchek Fig. 1, col. 1, ll. 22–24. Kuchek discloses that its sleeve 8 (i.e., which is the gas-impermeable body 4 before the extruding step) is made of a metal alloy similar to that forming the porous metal 7 but in non-porous condition. Id. at Figs. 1 and 2, col. 2, ll. 26–29. Kuchek further Id. at Fig. 1, col. 1, ll. 36–40. 
Claim 9 describes the gas-permeable body as claimed in claim 3. The gas-permeable body has a body form adapted to a deflected form of a diaphragm of a dust pump.
The phrase “adapted to” is interpreted as “being capable of forming a shape” that could be used with the deflected form of a diaphragm of a dust pump. Applicant’s disclosure teaches a half-shell-shaped loosening surface 5 (gas-permeate body) Spec. 3. 
Kuchek’s gas-permeable body 5 is capable of forming the shape of half shell by cutting disclosed article (tube-shaped) in half.  
Claim 10 describes the gas-permeable body as claimed in claim 3. A dust feed pipe is connected to the gas-permeable body.
Kuchek does not explicitly discloses a dust feed pipe connected to the gas-permeable body 5.
However, it would have been obvious for the gas-permeable body 5 to be connected to a dust feed pipe so that the dust gas could reach the filter and be cleaned. For example, in the analogous art of dust filtering, Kanics disclosed a dust filter 26 connected to feed pipe 2. Kanics Fig. 1, col. 7, ll. 46–48.
Claim 11 describes the gas-permeable body as claimed in claim 3. At least one support is formed integrally with the gas permeable body.
The limitation of “at least one support” is interpreted as the portion of the gas permeable body that physically connects to the gas impermeable body. This interpretation is consistent with the instant disclosure as support 8 is the portion of gas permeable body 5 that physically connects to gas impermeable body 12. Drawings dated Mar. 05, 2019 (“Drawings).
The portion of Kuchek’s gas permeable body 5 located at the interface of Kuchek’s gas permeable body 5 and gas impermeable body 4 is the support in view of applicant’s disclosure of “support” under the broadest reasonable interpretation as the portion of Kuchek’s gas permeable body 5 located at the interface physically connects to the gas impermeable body 4.
Response to Arguments
Non-compliant Amendment
The examiner confirms that the amended claims are no-longer non-compliant as the applicant as the amendments fix the deficiency. 
Claims Objections
The examiner withdraws the claim objection as the applicant has amended the claim to overcome the objection. 
Prior Art Rejections
The applicant argues that Kuchek in view of Kanics fails to disclose or suggest a gas-permeable body having the specific features fourth in Applicant’s claim 3. 
The examiner respectfully disagree. Details are provided above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The particle size conversion table is the 2-page Non Patent Literature dated Dec. 18, 2020.